Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 05/25/2022 in which claims 01-20 are pending ready for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 01, 05, and 07-12 of Examined Application 17/824569 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 01-02 and 06-11 of US Patent (11,346,716 B2) in view of (US 2018/0274977 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are obvious by the patented claims. See Chart below.
INSTANT APPLICATION (17/824569)
PATENT (11,346,716)
1) CLAIM 01
2) CLAIM 05
3) CLAIM 07
4) CLAIM 08
5) CLAIM 09
6) CLAIM 10
7) CLAIM 11
8) CLAIM 12
1) CLAIM 01
2) CLAIM 02
3) CLAIM 06
4) CLAIM 07
5) CLAIM 08
6) CLAIM 09
7) CLAIM 10
8) CLAIM 11

Baik (US 11,346,716 B2) does not explicitly teach a plurality of optical filters configured to transmit different wavelengths, the plurality of optical filters being monolithically integrated on the light detecting device.
However, Baik (US 2018/0274977) does teach in an analogous art a plurality of optical filters configured to transmit different wavelengths, the plurality of optical filters being monolithically integrated on the light detecting device.
Therefore, it would be obvious for one with ordinary skills in the art before the effected filing date of the claimed invention to include in the optical filter of Baik (US 11,346,716 B2) a plurality of optical filters configured to transmit different wavelengths, the plurality of optical filters being monolithically integrated on the light detecting device.
The advantage of this inclusion is to create spectrometers having small volumes and excellent spectral performance by using sub-wavelength double grating structures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 01, 02, 04, 05, 07, 08, 09, 10, 13, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al (US 2018/0274977 A1).

As to claims 01, 04, Baik an apparatus (1000) comprising a light detecting device (200) configured to convert incident light to electrical signals; and (See Abstract ¶0027, ¶0084, ¶0107, ¶0113 Lines 15-17; Figs. 7, 11)
Wherein the term “light detecting device” is met by “spectrometer”. The spectrometer is connected to an analyzer (1700), wherein the analyzer is a computer; therefore, the output of the spectrometer are electrical signals.
a plurality of optical filters (250-1, 250-k) configured to transmit different wavelengths, the plurality of optical filters being monolithically integrated on the light detecting device, (See ¶0084; Figs. 7, 11)
wherein each optical filter of the plurality of optical filters (250-1, 250-k) comprises: (See ¶0085; Figs. 7, 11)
a first reflector (REk1) comprising first structures that are two-dimensionally arranged, each of the first structures having a ring shape; and (See ¶0012, ¶0085, ¶0086; Figs. 7, 11)
a second reflector (REk2) spaced apart from the first reflector, the second reflector comprising second structures that are two-dimensionally arranged, each of the second structures have a second size that is less than the transmission wavelength of the optical filter. (See ¶0085, ¶0086; Figs. 7, 11)
Baik does not explicitly teach a first size that is less than a transmission wavelength of the optical filter;
wherein a first pitch of the first structures of the first reflector of each optical filter of the plurality of optical filters is less than the transmission wavelength of the optical filter, and (Claim 04)
wherein a second pitch of the second structures of the second reflector of each optical filter of the plurality of optical filters is less than the transmission wavelength of the optical filter. (Claim 04)
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “a first size that is less than a transmission wavelength of the optical filter, wherein a first pitch of the first structures of the first reflector of each optical filter of the plurality of optical filters is less than the transmission wavelength of the optical filter, and 
wherein a second pitch of the second structures of the second reflector of each optical filter of the plurality of optical filters is less than the transmission wavelength of the optical filter” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of a light detecting device of a plurality of different wavelength to comprise structures of different shapes and sizes; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed sizes.
Further, the differences in size of structures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Baik a first size that is less than a transmission wavelength of the optical filter, wherein a first pitch of the first structures of the first reflector of each optical filter of the plurality of optical filters is less than the transmission wavelength of the optical filter, and 
wherein a second pitch of the second structures of the second reflector of each optical filter of the plurality of optical filters is less than the transmission wavelength of the optical filter.
The advantage of this inclusion is to allow the detection of a plurality of different wavelengths that describes the properties of an object order test. 
As to claim 02, Baik also teaches the apparatus (1000), wherein each of the first structures (GR1) and the second structures (GR2) are arranged in a first direction, and the second reflector is spaced apart from the first reflector in a second direction perpendicular to the first direction. (See ¶0085, ¶0086; Figs. 7, 11)
As to claim 05, Baik also teaches the apparatus (1000), wherein each of the second structures (GR2) has a ring shape or a disc shape. (See ¶0012; Figs. 7, 11)
As to claim 07, Baik also teaches the apparatus (1000), wherein each of the second structures (GR2) entirely overlaps a corresponding first structure of the first structures (GR1) in a direction perpendicular to a plane of the optical filter. (See ¶0009, ¶0085, ¶0086; Figs. 7, 11)
As to claim 08, Baik also teaches the apparatus (100), further comprising a material layer (225, 235) surrounding the first structures (GR1) and the second structures (GR2). (See ¶0058, ¶0092; Figs. 7, 11)
As to claim 09, Baik also teaches the apparatus (100), wherein each of the first structures (GR1) and each of the second structures (GR2) independently comprises a dielectric material having a refractive index that is higher than a refractive index of the material layer and an absorption coefficient that is lower than an absorption coefficient of the material layer. (See ¶0054; Figs. 7, 11)
As to claim 10, Baik also teaches the apparatus (1000), wherein each of the first structures (GR1) and each of the second structures (GR2) comprises at least one of crystalline silicon, amorphous silicon, titanium oxide, silicon nitride, titanium nitride, transparent conductive oxide, a group III-V semiconductor compound, and metal oxide. (See ¶0064; Fig. 7)
As to claim 13, Baik also teaches the apparatus (1000), wherein for each of the plurality of optical filters (250), the first reflector (GR1) is positioned between the light detecting device and the second reflector (GR2). (See ¶0085, ¶0086, ¶0107; Figs. 7, 11)
As to claim 14, Baik also teaches the apparatus (1000), wherein for each of the plurality of optical filters (250), the second reflector (REk2) is positioned between the light detecting device and the first reflector. (See ¶0085, ¶0086, ¶0107; Figs. 7, 11)
As to claim 18, Baik also teaches the an apparatus (1000) comprising a light detecting device (200) configured to convert incident light to electrical signals; and (See Abstract ¶0027, ¶0084, ¶0107, ¶0113 Lines 15-17; Figs. 7, 11)
a plurality of optical filters (250-1, 250-k) configured to transmit different wavelengths, the plurality of optical filters being monolithically integrated on the light detecting device (200), (See ¶0084; Figs. 7, 11)
wherein each optical filter of the plurality of optical filters (250-1, 250-k) comprises:
a first reflector (REk1) comprising first structures (GR1) that are two-dimensionally arranged, each of the first structures having a ring shape; and (See ¶0012, ¶0085, ¶0086; Figs. 7, 11)
a second reflector (REk2) spaced apart from the first reflector (REk1), the second reflector comprising second structures (GR2) that are two-dimensionally arranged, (See ¶0085, ¶0086; Figs. 7, 11)
Baik does not explicitly teach wherein a first pitch of the first structures is less than a wavelength of incident light that is incident on the optical filter, and
wherein a second pitch of the second structures is less than the wavelength of the incident light.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein a first pitch of the first structures is less than a wavelength of incident light that is incident on the optical filter, and
wherein a second pitch of the second structures is less than the wavelength of the incident light.” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of a light detecting device of a plurality of different wavelength to comprise structures of different shapes and sizes; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed sizes.
Further, the differences in size of structures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Baik wherein a first pitch of the first structures is less than a wavelength of incident light that is incident on the optical filter, and wherein a second pitch of the second structures is less than the wavelength of the incident light.
The advantage of this inclusion is to allow the detection of a plurality of different wavelengths that describes the properties of an object order test. 
As to claim 19, Baik also teaches the apparatus (1000), wherein each of the second structures has a ring shape or a disc shape. (See ¶0012; Figs. 7, 11)



Claim Objections
Claims 03, 06, 11, 12, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 03, Even though Baik teaches the apparatus of claims 01, neither prior art teaches alone or in combination wherein the first size comprises one of a first outer radius and a first height of each of the first structures, and
wherein the second size comprises one of a second outer radius and a second height of each of the second structures.
As to claim 06, Even though Baik teaches the apparatus of claims 01, neither prior art teaches alone or in combination wherein the first size of each of the first structures comprises at least one of a first inner radius, a first outer radius, a first ratio between the first inner radius and the first outer radius, and a first height, and
wherein the second size of each of the second structures comprises at least one of a second inner radius, a second outer radius, a second ratio between the second inner radius and the second outer radius, and a second height.
As to claim 11, Even though Baik teaches the apparatus of claims 01, neither prior art teaches alone or in combination further comprising a third reflector spaced apart from the second reflector, the third reflector comprising third structures that are periodically two-dimensionally arranged.
Claim 12 are also objected due to their dependency of claim 11.
As to claim 20, Even though Baik teaches the apparatus of claims 01, neither prior art teaches alone or in combination further comprising a third reflector spaced apart from the second reflector, the third reflector comprising third structures that are periodically two-dimensionally arranged.


Allowable Subject Matter
Claims 15-17 are Allowed.
As for claim 15, none of the prior arts alone or in combination discloses an apparatus comprising a light detecting device configured to convert incident light to electrical signals; and
a plurality of optical filters configured to transmit different wavelengths,
wherein each optical filter of the plurality of optical filters comprises:
a first reflector comprising first structures that are two-dimensionally arranged, each of the first structures having a first ring shape having a first inner radius and a first outer radius; and
a second reflector spaced apart from the first reflector, the second reflector comprising second structures that are two-dimensionally arranged, each of the second structures having a disc shape or a second ring shape having a second inner radius and a second outer radius.
The closest prior art, Baik et al (US 2018/0274977 A1) discloses an optical filter that may include a first reflector and a second reflector. Baik does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 15; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured; such as, 
each of the first structures having a first ring shape having a first inner radius and a first outer radius; and
each of the second structures having a disc shape or a second ring shape having a second inner radius and a second outer radius.
Claims 16-17 are allowed due to their dependency of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2877 


/Michael A Lyons/Primary Examiner, Art Unit 2877